UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-2389


In re: TEKOA T. GLOVER, a/k/a Toby,

                    Petitioner.



                    On Petition for Writ of Mandamus. (6:18-cr-588)


Submitted: April 20, 2022                                         Decided: May 12, 2022


Before GREGORY, Chief Judge, QUATTLEBAUM, Circuit Judge, and KEENAN, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Tekoa T. Glover, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tekoa T. Glover petitions for a writ of mandamus seeking an order directing the

district court to provide him with copies of the payment vouchers submitted by certain

court-appointed attorneys. We conclude that Glover is not entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

the petitioner has a clear right to the relief sought and “has no other adequate means to

attain the relief [he] desires.” Murphy-Brown, 907 F.3d at 795 (alteration and internal

quotation marks omitted).

      We have reviewed the record and conclude that Glover is not entitled to the relief

he seeks. Accordingly, we deny the petition for writ of mandamus. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                            2